SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: April 30, 2010 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 333-143750 POLAR WIRELESS CORP. (Exact name of registrant as specified in its charter) Nevada 20-4662814 State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 112 North Curry StreetCarson City, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(775) 284-3769 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Small Business Issuer x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes x No o The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed third fiscal quarter was $23,100,000. State the number of shares outstanding of each of the issuer’s classes of equity securities, as of the latest practicable date: As at August 13, 2010, there were 68,000,000 shares of Common Stock, $0.001 par value per share issued and outstanding. TABLE OF CONTENTS PageNumber PART I Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 Submission of Matters to a Vote of Security Holders 5 PART II Item 5 Market Price for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6 Selected Financial Data 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 7 Item 7A Quantitative and Qualitative Disclosure about Market Risk 8 Item 8 Financial Statements and Supplementary Data 8 Item 9 Changes an Disagreements With Accountants on Accounting and Financial Disclosure 20 Item 9A Controls and Procedures 20 Item 9A(T) Controls and Procedures 21 Item 9B Other Information 21 PART III Item 10 Directors and Executive Officers, Promoters and Control Persons 22 Item 11 Executive Compensation 23 Item 12 Security Ownership of Certain Beneficial Owners and Management 24 Item 13 Certain Relationships and Related Transactions and Director Independence 24 Item 14 Principal Accounting Fees and Services 24 PART IV Item 15 Exhibits and Financial Statement Schedules 25 PART I Item 1. Business Overview Polar Wireless Corp. (formerly known as Barricode, Inc.) (" the Company," "we," "us," “it” and "our" refer to Barricode, Inc.) was incorporated in the State of Nevada as a for-profit company on April 3, 2006. Polar Wireless Corp. is a development-stage company organized to enter into the computer security software industry specializing in the packaging, sales, distribution and support of user-friendly open-source network security software.Our low cost security software products and services will add value to open-source code supplied by independent third party providers. The Company has not been involved in any bankruptcy, receivership or similar proceedings since its incorporation nor has it been involved in any reclassification, merger or consolidation.We have no plans to change our business activities. General The Company goal is to become a major supplier and supporter of easy-to-use open-source network security software that works seamlessly in the background to protect computers and networks. Our “set it and forget it” approach frees the user to concentrate on work that makes them more productive while the security of their systems is monitored automatically without the user being required to actively monitor the process. Polar Wireless Corp. plans to provide three network security products. The first will be ChainMail, an easy to use freeware document protection (encryption) application.ChainMail will allow users to encrypt outgoing email messages and decrypt incoming messages. The second product is ChainMail Pro, a retail version of ChainMail that will have more features and functionality than the freeware version.The third is Impasse, a network intrusion detection application which monitors networks and detects activity that indicates the presence of an intruder on the network. Plan of Operation The company is attempting to raise capital and start the procurement of our security software systems. If we are unable to complete any phase of our systems development or marketing efforts because we don’t have enough money, we will cease our development and or marketing operations until we raise sufficient funding.Attempting to raise capital after failing in any phase of our software procurement plan would be difficult.As such, if we cannot secure additional proceeds we will have to cease operations. If we have to reduce or cease our business activities due to lack of funding we have no plans to engage in any other business or enterprise. 3 We require capital to launch our business plans which consists of the following steps; To obtain open-source e-mail encryption and network intrusion software applications that we can customize to provide initial freeware security applications to a wide variety of computer users.The estimated cost to customize these applications is $7,000. To obtain a license for a gateway provider to support our e-commerce transactions software required to distribute and receive payment for our proposed software products.We expect this license to cost $7,000.The company’s primary revenue stream will be derived from subscribers who will pay a recurring monthly fee to obtain security threat updates and computer protection software enhancements. We expect the majority of subscribers will pay for the material by using a credit card. A small percentage of the subscribers, less than two percent (2%), are expected to pay using a money order sent via the post office.We will contract with a third party e-commerce To develop and operate a website which will feature the current products and news of our future products. Product documentation including user’s manuals, product registration and other supporting documentation will also be delivered electronically from our web site in Adobe PDF format. Website development and content is anticipated to cost $6,000 The final stage will be to procure client functionality modules in order to augment the network intrusion systems with automatic periodic updates of resident threat signatures and website integration at an estimated cost of $8,000. We also plan to initiate our marketing initiative out of which we expect to attract a large number of customers (personal and institutional computer network users) for our security systems. The marketing plan, which includes advertising in trade journals and attendance at industry trade shows, is estimated to cost $15,000. The market for the Company’s network security systems and services is a growing niche market and is rapidly changing and significantly competitive. The market for Internet-distributed software products and services is also characterized by rapid technological change, changing customer needs, frequent new product introductions and evolving industry standards.These market characteristics are exacerbated by the emerging nature of this market and the fact that many companies are expected to introduce new and innovative network security software products and services.Our success will depend partially on our ability to introduce new products, services and technologies continually and on a timely basis and to continue to improve the performance, features and reliability of our products and services in response to both evolving demands of prospective customers and competitive products. Competition will likely increase significantly, as new companies enter the network security market and current competitors expand their software products and services. Polar Wireless Corp. has no employees and management does not plan to hire employees at this time. We currently have 4 directors, who will be responsible for the initial product development.Once we have our product available to the market over the Internet, we will hire an independent consultant to build our website. We also intend to hire sales representatives initially on a commission only basis to keep administrative overhead to a minimum. We do not expect to purchase or sell plant or significant equipment in the next twelve months. 4 Item 1A. Risk Factors We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties We do not own any real estate or other properties and have not entered into any long term lease or rental agreements for property. Our principal adminstrative offices are located at Suite112, North Curry Street, Carson City, Nevada, 89703, which is the same address as our registered agent , and our telephone number is (775) 284-3769 and the fax is (775) 546-6150. Each of our officers and directors work on Company business from their respective home offices at no cost to the Company . Management believes that its present office work arrangements with its officers and directors are sufficient to accommodate our business requirements up to and until such a time that we begin operations. Item 3. Legal Proceedings We are not a party to any material legal proceedings and to our knowledge no such proceedings are threatened or contemplated by any party. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. Item 4. Submission of Matters to a Vote of Security Holders None 5 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities Market Information The Company’s common stock is traded in the over-the-counter market and is quoted on the Electronic Bulletin Board (“OTC BulletinBoard”)and the Pink Sheets under the symbol “BCDI.”The following table represents the range of the high and the low closing bid prices,as quoted on the OTC Bulletin Board, for each fiscal quarter for the last two fiscal years ended April 30, 2010 and 2009.These quotations represent prices between dealers, and may not include retail mark-ups, markdowns or commissions, and may not necessarily represent actual transactions. Fiscal Quarter Ended Low High April 30, 2010 $ 0.010 $ 2. 75 January 31, 2010 $ 0. 01 $ 2.75 October 31, 2009 $ 0. 01 $ 2.50 July 31, 2009 $ 0. 01 $ 2. 50 April 30, 2009 $ 0.01 $ 2.00 January 31, 2009 $ 0.01 $ 0.20 October 31, 2008 $ 0.01 $ 0.20 July 31, 2008 $ 0.01 $ 0.20 On April 30, 2010, the Company estimates that there were approximately 22 record holders of the Company’s common stock. Dividends and Dividend Policy The Company has not paid any cash dividends on its common stock during the last two fiscal years and it does not anticipate paying any cash dividends in the foreseeable future. The Company currently intends to retain any future earnings for reinvestment in the business.Any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent on the Company’s financial condition, results of operations, capital requirements and other relevant factors. Recent Sales of Unregistered Securities The Company made no equity securities during the fiscal year ended 2010. Securities Authorized for Issuance Under Equity Compensation Plans We have not established any compensation plans under which equity securities are authorized for issuance. Purchases of Equity Securities by the Registrant and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during the year ended April 30, 2010. Item 6. Selected Financial Data The following information has been summarized from financial information included elsewhere and should be read in conjunction with such financial statements and notes thereto. Summary of Statements of Operations of BCDI YearEndedApril 30, 2010 and 2009 Statement of Operations Data April 30, Revenues $
